Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
This Office Action is responsive to Applicant’s arguments and the amendment, filed with the RCE on 09/09/2022, that amended claims 1, 5, 7, 9, 22, 23, 50-52, 72-81.  
	Claims 1, 5, 7, 9, 22-23, 50-52, 72-81 are pending.
Election/Restrictions
Applicant elected Group I in the reply filed on 1/4/2022.
Claims 1, 5, 7, 9, 22-23, 50-52, 72-81 were and are examined on the merits herein.
Priority
The instant application claims priority to PCT/US2017/048943, filed 8/28/2017.
MAINTAINED REJECTIONS
The below rejections are over the same prior art references relied upon in the previous Office Action.  Modifications to the previous 103 rejections are bolded below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9, 22-23, 50-52, and 72-81 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2013/0158127 to Sergere (published 2013, PTO-892) in view of de Groot (Contact Dermititis, published 2016, PTO-892) and US PG Pub No. 2016/0361261 to Carpanzano (published 2016, PTO-892).
Sergere ‘127 teaches tea tree oil derivatives having improved antimicrobial, antifungal and antiviral activity and reduced cytotoxicity (abstract, paragraph 17).  
Sergere ‘127 teaches tea tree oil (TTO) derivatives for cosmetic and pharmaceutical use (paragraphs 21 and 51).  
Exemplified below are four compositions of ISO tea tree oil derivatives.  Each batch was analyzed by gas chromatography coupled to a flame ionization detector (paragraph 49).  

    PNG
    media_image1.png
    146
    412
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    303
    438
    media_image2.png
    Greyscale


	Terpinen-4-ol at 42% is about 52.5%, since “about is meant to encompass variations of +/-20%” (page 2 of the instant specification).   
Terpinene-4-ol may range from 30-48% according to the ISO standard, but ‘127 teaches a range of 50-85% (paragraph 21).  α-terpineol may range from 1.5-8% according to the ISO standard, but ‘127 teaches  a range of 2-12% (paragraph 22).  1,8-cineole may range from trace-15% (paragraph 22). α-terpinene may range from 0-9% (paragraph 29).  Gamma-terpinene can range from 0-18% (paragraph 30).  P-cymene can range from 0-4%. (paragraph 31)  Limonene can range from 0-.7% (paragraph 32).  
Sergere ‘127 teaches that the pharmaceutically effective amount of the TTO derivatives must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators (paragraph 91).
Sergere ‘127 teaches tea tree oil derivative compositions in preparations such as powders, tablets, dispersible granules capsules, solutions, suspensions and emulsions suitable for oral ingestion or injection (paragraph 98).
Administration of the tea tree oil derivative can be alone as the active ingredient or as an active ingredient in combination with pharmaceutically acceptable carriers, diluents, adjuvants and vehicles.  Administration can be oral, subcutaneous, intramuscular, and more (paragraph 92).  
Pharmaceutically acceptable carriers, diluents, adjuvants and vehicles refer to inert, non-toxic solid or liquid fillers, diluents or encapsulating material not reacting with the active ingredients of the invention.
	While Sergere ‘127 teaches compositions comprising α-terpinolene, terpinen-4-ol, and α-terpineol, it differs from that of the instantly claimed invention in that it does not teach α-terpinolene in an amount that meets the molar ratio of claim 1 or in an amount of about 19.6%, and does not exemplify about 52.5 Agc% terpin-4-ol and about 9.2 Agc% α-terpineol.
While Sergere ‘127 teaches a pharmaceutical composition comprising α-terpinolene, terpinen-4-ol and α-terpineol in combination with pharmaceutically acceptable carriers/excipients, it differs from that of the instantly claim invention in that it does not teach a composition comprising microcrystalline cellulose with 40-80 Agc% α-terpinolene and terpinen-4-ol. 
	de Groot teaches that tea tree oil is known for its pharmaceutical application as bactericidal, antiviral, antifungal and more (p. 129-130).  
de Groot teaches that plant species have several chemotypes and that within a population of one plant species with the same morphological features, groups exist with different compositions of their secondary plant products.  The oils produced from the various chemotypes are qualitatively similar, but there are major differences in the quantities of chemicals.  A specific chemical may be absent or present in trace quantities in one chemotype and may be the dominant component in concentrations of 50% in another (pg. 130).   
de Groot teaches that terpinolene can range from 0-60% in chemotypes of tea tree oil (pg. 130, Table 1).   
Carpanzano ‘261 teaches an excipient which can be used to manufacture tablets containing oily active ingredients such as oily drugs, and pharmaceutical compositions containing the same (abstract).  The excipient consists of microcrystalline cellulose and a silicate based adsorbent carrier for an oily active ingredient.  
	Microcrystalline cellulose is considered to exhibit superior compressibility and disintegration properties (paragraph 19).  Carpanzano ‘261 teaches an improved microcrystalline cellulose excipient which has improved capability to absorb oily active ingredients and improved compressibility which allows for the tableting of an oily active agent (paragraphs 25 and 129).  
	Carpanzano ‘261 teaches that antiviral, antifungal, and antibacterial agents are classes of drugs that can be used with the microcrystalline cellulose excipient (paragraphs 138 and141).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the amounts of terpinolene in Sergere ‘127 to 19.6% by applying the teachings of the terpinolene amounts in de Groot, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to modify the amounts of terpinolene to 19.6% in Sergere ‘127 by applying the teachings of the terpinolene amounts in de Groot, with a reasonable expectation of success, because de Groot teaches that terpinolene can range from 0-60% in chemotypes of tea tree oil and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify tea tree derivatives of Sergere ‘127 as comprising about 52.5 % terpinen-4-ol and about 9.2 % α-terpineol, to arrive at the instantly claimed composition amounts and molar ratio.  One of ordinary skill in the art would have been motivated to exemplify terpinen-4-ol and α-terpineol in these amounts, with a reasonable expectation of success, because Sergere ‘127 teaches that terpinen-4-ol can range from 50-85% and that α-terpineol can range from 2-12%, and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
	It is noted that 19.6 Agc% α-terpinolene, 52.5 Agc% terpinen-4-ol and 9.2 Agc% α-terpineol is a molar ratio of 1: 2.43: 0.43.
	It would have been prima facia obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the carriers of  Sergere ‘127 and de Groot with the microcrystalline cellulose and silicate-based adsorbent carriers of Carpanzano ‘261, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute the carriers of Sergere ‘127 and de Groot with the  microcrystalline cellulose and silicate-based adsorbent carriers of Carpanzano ‘261, with a reasonable expectation of success, because Carpanzano ‘261 teaches microcrystalline cellulose and silicate-based adsorbent carriers as having improved capability of absorbing oily active ingredients, as having improved compressibility which allows for the tableting of an oily active agent, and as being moldable to fit into a particular area in an environment of use.  Furthermore, it is prima facie obvious to substitute one known element, a pharmaceutical carrier, for another, microcrystalline cellulose and silicate-based adsorbent carriers, to obtain the predictable result, of a pharmaceutically acceptable composition comprising an active ingredient and a carrier.
	Moreover, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claim invention, to exemplify the pharmaceutical compositions of Sergere ‘127 and de Groot as comprising 75-80% of the composition of claim 1, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the pharmaceutical composition of Sergere ‘127 and de Groot as comprising 75-80% of the composition of claim 1, with a reasonable expectation of success, because Sergere ‘127 teaches that pharmaceutical compositions comprising the active ingredient of the tea tree oil derivative can be administered alone as the active ingredient, which would be a composition comprising 100% active ingredient, or as an active ingredient in combination with pharmaceutically acceptable carriers, diluents, adjuvants and vehicles, and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
It is noted that when reading the preamble in the context of the entire claim, the recitation of a “dosage form” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

CLAIM INTERPRETATION
	While a dosage form is defined as the mechanism by which drug molecules are administered to areas of action inside the body (Choudhard, Pharmaguideline, PTO-892), since this phrase is in the preamble of the claim and since the claim limitations are directed toward a composition, a dosage form is interpreted as a composition.


RESPONSE TO ARGUMENTS
	Applicant argues that Sergere teaches that “decreasing monoterpene content in some embodiments results in TTO derivative(s) which maintain, or even increase antimicrobial activity. 
	This argument is not persuasive.  While Sergere does state the above, Sergere does not apply this statement to his teachings as a whole, but limits it to some embodiments.  Sergere goes on to state in paragraphs 18 and 19 that “in addition the inventor has discovered unexpectedly that, contrary to conventional wisdom, some embodiments comprising such TTO derivative(s), enriched in components, such as terpene-4-ol, were less cytotoxic and irritating than formulations such as ISO TTO.  Thus, the inventor has discovered unexpectedly some embodiments comprising TTO derivatives, and uses of the same, which retain or have improved antimicrobial activity, while being less cytotoxic and irritating. Exemplary TTO derivatives may maximize TTO constituent compounds having undesired toxicity and/or irritation properties.”  As such, Sergere teaches modifying the amounts of the individual constituents of a tea tree oil extract.  
	Applicant argues that the inventor has discovered unexpectedly that, contrary to conventional wisdom, some embodiments comprising such TTO derivative(s), enriched in components such as terpen-4-ol, were less cytotoxic and irritating than formulations such as ISO TTO.
	This argument is not persuasive.  The assertion of unexpected results is not substantiated by supporting evidence.  See MPEP 716.02, which outlines the evidence required to show unexpected results.
	Applicant argues that terpinolene is a monoterpene which the fractionation method of Sergere seeks to deplete and specifically points to paragraph 27 of Sergere, and argues that the exemplary derivative of Sergere should contain amounts of terpinolene within the lower half of the ISO standard amounts for terpinolene.
	This argument is not persuasive.  While the Examiner agrees that Sergere teaches the following:

    PNG
    media_image3.png
    113
    348
    media_image3.png
    Greyscale
, Sergere also teaches that tea tree oil constituent amounts can be varied, as discussed above.  Furthermore, the instant rejection that address the amount of terpinolene instantly claimed is over Sergere in view of de Groot and not over Sergere alone; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.  As such, the teachings of Sergere are not limited to its teachings of exemplary derivatives.
Applicant argues that the person of ordinary skill may be aware of the teaching of page 130, Table 1 of de Groot, but when seeking to reduce the amount of terpinolene to low absolute values, he has no reason to select chemotypes of Melaleuca alternifolia which have elevated amounts of terpinolene relative to ISO compliant TTO.  
This argument is not persuasive.  It is first pointed out that de Groot is relied upon as a secondary reference to teach that it is known in the art to modify the amount of terpinolene in pharmaceutical formulations.  
As discussed above, the teachings of Sergere are not limited to examples and preferred embodiments.  As discussed above, Sergere teaches modifying the amounts of the individual constituents of a tea tree oil extract, wherein Melaleuca alterifolia extract is tea tree oil extract.  And as stated in the above rejection, one of ordinary skill in the art would have been motivated to modify the amounts of terpinolene to 19.6% in Sergere ‘127 by applying the teachings of the terpinolene amounts in de Groot, with a reasonable expectation of success, because de Groot teaches that terpinolene can range from 0-60% in chemotypes of tea tree oil and Sergere ‘127 further teaches that the pharmaceutically effective amount of the active ingredients must be effective to achieve improvement, including but not limited to, decreased indicators of disease, decreased frequency or severity of disease, or improvement or elimination of symptoms and other indicators.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
The optimization of known percent amounts for known active agents is considered well within the competence level of an artisan of ordinary skill in the pharmaceutical sciences.  
Applicant argues that a person having ordinary skill would have no reason to select from de Groot chemotypes of Melaleuca alternifolia which have significantly depleted amounts of terpinen-4-ol relative to ISO compliant TTO and that Table 1 of de Groot does not disclose the amount of terpineol in the six chemotypes and therefor it is not immediately evident if the non-commercial chemotypes 2-6 represent viable source mixtures.
This argument is not persuasive.  As discussed above, de Groot is relied upon as a secondary reference to teach a) that plant species have several chemotypes, b) that within a population of one plant species with the same morphological features, groups exist with different compositions of their secondary plant products, c) that oils produced from the various chemotypes are qualitatively similar, d) that specific chemicals may be absent or present in trace quantities in one chemotype and may be the dominant component in concentrations of 50% in another, and e) that terpinolene can range from 0-60% in chemotypes of tea tree oil.  de Groot is not relied upon for its teachings or non-teachings of terpineol.
Applicant argues that Sergere is directed to the formation of TTO which are to have antimicrobial or medicinal efficacy and that this fact would create a prejudice to depart from ISO compliant TTO as the starting material.
	This argument is not persuasive.  It is first noted that these assertions are not substantiated by supporting evidence.   Additionally, it has been stated in the above paragraphs and the above rejections why it would be obvious to combine the teachings of Segere and de Groot to arrive at the instantly claimed invention.  Lastly, Applicant is reminded that obviousness does not require absolute predictability, but a reasonable expectation of success. See MPEP 2143.02.
	Applicant argues that Carpanzano does not comprise TTO and therefore does not disclose or suggest a pharmaceutical solid dosage comprising microcrystalline cellulose, silicate based adsorbant and either a mixture of both water soluble and water insoluble compounds or a mixture of hydrophobic, amphipathic and hydrophilic compounds.
This argument is not persuasive.  A pharmaceutical solid dosage is a feature not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally Carpanzo is relied upon for its teachings of microcrystalline cellulose as an excipient for containing oily active ingredients.  Since tea tree oil is an oil, for the reasons stated in the above rejection, one of ordinary skill in the art would have been motivated to substitute the carriers of Sergere ‘127 and de Groot with the  microcrystalline cellulose and silicate-based adsorbent carriers of Carpanzano ‘261, with a reasonable expectation of success, because Carpanzano ‘261 teaches microcrystalline cellulose and silicate-based adsorbent carriers as having improved capability of absorbing oily active ingredients, as having improved compressibility which allows for the tableting of an oily active agent, and as being moldable to fit into a particular area in an environment of use.  Furthermore, it is prima facie obvious to substitute one known element, a pharmaceutical carrier, for another, microcrystalline cellulose and silicate-based adsorbent carriers, to obtain the predictable result, of a pharmaceutically acceptable composition comprising an active ingredient and a carrier.
Applicant argues that the negative implications of orally consuming TTO, e.g. systemic contact dermatitis, could not simply be addressed by consuming products with a concentration of 1% or less TTO, as the office concludes, at least because there is no connection with the body mass of the subject consuming such products.
This argument is not persuasive.  As stated in the response to arguments in the previous Office Action, de Groot is relied upon for its teachings that plant species, such as tea tree oil, have several chemotypes within a population of one plant species with the same morphological features that result in oils that are qualitatively similar, but have major differences in the quantities of chemicals.  And it is additionally pointed out that de Groot explicitly teaches that “Allergic contact dermatitis resembling folliculitis barbae, erythema multiforme-like contact dermatitis and system contact dermatitis after oral administration have rarely been reported (pg. 7), and that most reactions are caused by the application of pure oil and de Groot further teaches that this problem can be overcome by not producing products with a concentration of greater than 1% oil and using antioxidants and/or specific packaging to minimize exposure to light (abstract).”  
Applicant’s argument toward the negative implications of orally consuming tea tree oil are additionally not persuasive because the instant claims are directed toward a composition and not a method of orally administering tea tree oil. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the claimed dosage forms were not toxic at 5,000 mg/kg as described at page 2, lines 10-16 and Example 2 of the application as filed.  
This argument is not persuasive. It appears that Applicant is arguing that page 2 and Example 2 provide unexpected results.  However, page 2 merely recites “It has surprisingly been found that, the compositions provided herein have an LD0 of 5,000 mg/kg or higher,” and Example 2 intragastrically administers 5000mg/kg of  Formula I to mice to test for negative effects over 14 days.  See MPEP 7.16.02 which outlines the evidence required to show unexpected results.  Neither page 2 nor example 2 are commensurate in scope with the instantly claimed invention or provide a comparison with the closest prior art.  
Applicant argues that instant discovery of non-toxicity is unexpected since the  present compositions have an LD50 at least twice that described by Cheng and are not toxic to the animal consuming them.
This argument is not persuasive.  First, Applicant has not provided evidence of unexpected results in a declaration or in the specification; see MPEP 7.16.02.  Second, Applicant’s arguments regarding Cheng are moot since Cheng is not relied upon in the rejection of the instant claims.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN WELLS/Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622